In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00412-CV
     ___________________________

  IN THE INTEREST OF K.J., A CHILD



  On Appeal from the 322nd District Court
          Tarrant County, Texas
      Trial Court No. 322-678588-20


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

      C.S. (Mother) 1 and J.S. (Intervenor)—both proceeding pro se—attempt to

appeal from the trial court’s order terminating Mother’s parental rights to her

daughter K.J. and awarding permanent managing conservatorship of K.J. to the

Department of Family and Protective Services. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (N), (b)(2). The trial court signed the termination order on

November 11, 2020. Because this is an accelerated appeal, Mother’s and Intervenor’s

notices of appeal were due December 1, 2020. See Tex. R. App. P. 26.1(b), 28.1(a), (b),

28.4(a). But they did not file their notices of appeal until December 22, 2020, making

them untimely.

      On December 23, 2020, we notified the parties by letter of our concern that we

lack jurisdiction over this appeal because the notices of appeal were untimely filed. 2

See Tex. R. App. P. 26.1(b), 28.4(a). We warned that we could dismiss this appeal for

want of jurisdiction unless Mother, Intervenor, or any other party wanting to continue

the appeal filed a response by January 4, 2021, showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3(a), 44.3. Intervenor has filed a response asking us to

extend the appellate deadline because of personal hardship.


      1
       We use aliases to identify the parties. See Tex. Fam. Code Ann. § 109.002(d);
Tex. R. App. P. 9.8(b)(2).
      2
       Our letter mistakenly stated that the notices of appeal were filed on December
20, 2020.


                                          2
       The time for filing a notice of appeal is jurisdictional in this court, and absent a

timely filed notice of appeal or timely extension request, we must dismiss the appeal.

See Tex. R. App. P. 2, 25.1(b), 26.1, 26.3; Jones v. City of Houston, 976 S.W.2d 676,

677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). The appellate

rules allow us to extend the time for filing a notice of appeal, but any such extension

request must be filed within 15 days after the notice-of-appeal deadline. See Tex. R.

App. P. 26.3. We cannot alter the time for perfecting an appeal in a civil case beyond

the appellate rules’ limits. See Tex. R. App. P. 2.

       Here, Mother’s and Intervenor’s notices of appeal were untimely and were filed

outside the 15-day period for requesting an extension. See Tex. R. App. P. 26.1(b),

26.3, 28.1(a), (b), 28.4(a). We thus dismiss the appeal for want of jurisdiction. See Tex.

R. App. P. 42.3(a), 43.2(f); In re W.H., No. 02-17-00297-CV, 2017 WL 4683899, at

*1 (Tex. App.—Fort Worth Oct. 19, 2017, no pet.) (mem. op.); In re D.A., No. 02-15-

00346-CV, 2015 WL 9244637, at *1 (Tex. App.—Fort Worth Dec. 17, 2015, no pet.)

(mem. op.).




                                                       /s/ Elizabeth Kerr
                                                       Elizabeth Kerr
                                                       Justice

Delivered: January 28, 2021



                                             3